Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-12 are pending.  Claims 11-12 are newly added.  Claims 1 and 3 stand amended.  Claims 11-12 are newly added. 
Priority
Instant application 17271110, filed 2/24/2021 claims priority as follows:

    PNG
    media_image1.png
    90
    405
    media_image1.png
    Greyscale
.

Information Disclosure Statements
All references from IDS(s) received 6/30/2022 have been considered unless marked with a strikethrough.
Response to Applicant Argument/Amendment
	Applicant argues that there are a wide range of salt possibilities.  This argument has been considered but is not found to be persuasive for at the least the following reasons.  It is well within the skill of the artisan to make common salts listed in the art to arrive at a salt form.  The art teaches the compound having one salt form, and the same art teaches alternative salts.  One can readily pick from preferred salts to arrive at the instantly claimed salt.
	Applicant argument has been considered but is not found to be persuasive.
	With respect to x-ray peaks.  The claims that contain a sufficient number of x-ray peaks are objected.  The new claims that fail to include a sufficient number of x-ray diffraction peaks are rejected below.  Additional art was brought forward to show that making a crystalline compound from a solid is well within the skill of the chemist.
	With respect to Applicant data, the data would be persuasive if it was commensurate in scope with the claims.  If Applicant required 5 XRPD peaks in claim 1, then the rejections of record would be withdrawn.  

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US-9138421 (“the ‘421 patent”).
The ‘421 patent teaches formula (D1) for the same utility.

    PNG
    media_image2.png
    113
    294
    media_image2.png
    Greyscale
.
Further, the ‘421 patent suggest cyclohexane rings.  Further, the ‘421 patent teaches compounds 9-16 having a trans cyclohexane ring system.  Further, the ‘421 publication teaches that the R3 variable of alkyl can have overlapping lengths C2-C20 alkyl at column 3.
Further, the ‘421 patent teaches preferred salts including dihydridic phosphate.
preferably nitrate, carbonate, bicarbonate, phosphate, hydrophosphate, dihydric phosphate, sulphate, bisulfate, phosphite, acetate, propionate, isobutyrate, malonate, benzoate, succinate, suberate, fumarate, mandelate, phthalate, benzene sulfonate, tosilate, citrate, tartrate, mesylate, arginine salt, glucuronate or galactose acid salt. 
(48)    In some embodiments 
	The ‘421 patent fails to teach an example having all the limitations of (1).
	However, it would have been prima facie obvious to one having ordinary skill in the art to arrive at the structure of claim 1 starting from one of the compounds 9-16 and selecting chain lengths within the scope of R3 and with a preferred salt.  One skilled in the art would have been motivated by the fact that structurally similar compounds are expected to have similar properties.  In this case both the art and the instant compound have utility in cancer treatment.
	With respect to claim 9, the ‘421 patent teaches compositions, for example:
(93)    The present invention also provides a pharmaceutical composition containing above compound(s), its pharmaceutically acceptable salt, stereoisomer, prodrug or its solvate and pharmaceutical acceptable carriers. The composition contains approximately 0.01%-100%, preferably approximately 0.1%-100%, more preferably approximately 1%-100%, most preferably approximately 20%-100% (in weight) of one or more compounds of the present invention. The remaining part is composed of appropriate drug carrier(s) and/or excipient(s). The known method in this field and appropriate carrier may be used to form composition containing the compound of the present invention to match with administration route.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over US-9138421 (“the ‘421 patent”) in view of the article to Van der Sluis et al. (“Sluis”, J. Appl. Crystal. (1989) 22, 340-344).
The ‘421 patent teaches as disclosed above and at least those teachings are incorporated by reference herein.
The ‘421 patent fails to teach crystalline material final product salts.
However, the Sluis article teaches that there are many general strategies to crystallize organic containing salts providing a known survey of a number of known methods.  One could readily apply known crystallization techniques to a chemical solid and expect crystalline material.
It would have been prima facie obvious to one having ordinary skill in the art to crystallize the solid material output of the ‘421 patent to obtain crystalline material because one would be improving a known product by a known technique applying KSR rationale (C), or would be applying a known technique of crystallization to a known compound that is a solid.  One would expect success because the ‘421 patent teaches that the products are solids, and the Sluis publication teaches that there are multiple methods to crystallize a known solid.

Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant added a new claim and included 2 XRPD peaks.  However, two peaks are not sufficient to define the crystalline form.  If Applicant amended the claim to require 5 XRPD peak, such a claim would overcome the instant rejection.


Claim Objections
Claim 2-8, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There is no teaching suggestion or motivation in the art of record to select this compound for crystallization such that one would obtain the crystal structure of Figure 6.  Further, there is no teaching suggestion or motivation to use the method therein to prepare a compound of formula (1) including lyophilization to obtain a final crystalline product.
Claim 3 is objected to because of the following informalities:  The claim contains “preferably” language.  Appropriate correction is required.


Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622